            Case 1:19-cr-00552-GHW Document 45 Filed 07/25/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/25/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :       1: 19-cr-00552-GHW
                                                              :
 EDWARD SHIN,                                                 :              ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        Trial in this matter will commence at 9:00 a.m. on a date to be determined between February

22, 2021 and March 15, 2021. Unless otherwise ordered, the trial will take place in Courtroom 23B

of the United States District Court for the Southern District of New York, Daniel Patrick Moynihan

U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

        The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than November 12, 2020. If any

motions in limine are filed, opposition papers are due no later than seven days after the date of

service of the motion. Reply papers, if any, are due no later than four days after the date of service

of the opposition. Courtesy copies of motions in limine should be submitted when the motions are

fully briefed. The Court will hold a final pretrial conference in this matter on February 10, 2021 at

4:00 p.m.

        The parties are further directed to submit: (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than

December 1, 2020. If the parties are unable to agree on the language of such a short overview, they
          Case 1:19-cr-00552-GHW Document 45 Filed 07/25/20 Page 2 of 2



are directed to notify the Court of that fact by the same date.

       SO ORDERED.

       Dated: July 25, 2020
                                                        __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge
